   Case 3:19-cv-02281-K Document 28 Filed 11/14/19                  Page 1 of 4 PageID 279



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


FEDERAL TRADE COMMISSION,

                              Plaintiff,
                                                            Civil Action No. 3:19-cv-02281-K
       vs.

MATCH GROUP, INC., a corporation,

                              Defendant.


                  DEFENDANT’S UNOPPOSED MOTION FOR FIVE PAGE
                          EXTENSION TO REPLY BRIEF

       Defendant Match Group, Inc. (“Match”) moves unopposed for a five-page extension to

the page limit for the Reply brief in support of its Motion to Dismiss. In support of this request,

Defendant respectfully states the following:

       1.      Defendant moved to dismiss the Complaint based on Federal Rule of Civil

Procedure 12(b)(6).

       2.      Plaintiff received a ten-page extension for its Response brief, which it filed at

thirty-five pages on November 5, 2019. Both the Motion to Dismiss and the Response make

multiple complex legal arguments. It would benefit the Parties and the Court for Match to be

able to make a full reply to the Response.

       3.      Match respectfully submits that these circumstances justify a five-page extension

to the ten-page limit for the Reply brief, for a new limit of fifteen pages. The FTC does not

oppose this request.

       4.      Match is not seeking an extension of time for its Reply. The Reply will be

finalized and submitted through ECF on November 19, 2019.
   Case 3:19-cv-02281-K Document 28 Filed 11/14/19                   Page 2 of 4 PageID 280



       WHEREFORE, Defendant respectfully requests that this Court extend the page limit for

the Reply brief in support of its Motion to Dismiss by five pages.



 Date: November 14, 2019                            By: /s/ Angela C. Zambrano
                                                       Angela C. Zambrano
                                                       State Bar No. 24003157
                                                       angela.zambrano@sidley.com
                                                       David Sillers
                                                       State Bar No. 24072341
                                                       dsillers@sidley.com
                                                       SIDLEY AUSTIN LLP
                                                       2021 McKinney Ave, Suite 2000
                                                       Dallas, TX 75201
                                                       Telephone: 214.981.3300
                                                       Fax: 214.981.3400

                                                       Chad S. Hummel (admitted Pro Hac)
                                                       chummel@sidley.com
                                                       SIDLEY AUSTIN LLP
                                                       1999 Avenue of the Stars, 17th Floor
                                                       Los Angeles, CA 90067
                                                       Telephone: 310.595.9500
                                                       Fax: 310.595.9501

                                                       Attorneys for Match Group, Inc.




                                                2
   Case 3:19-cv-02281-K Document 28 Filed 11/14/19                Page 3 of 4 PageID 281



                             CERTIFICATE OF CONFERENCE

       On October 29, 2019, I conferred with Zachary Alexander Keller, attorney for Plaintiff,

and he indicated that Plaintiff is unopposed to this motion.



                                                          /s/ Angela C. Zambrano
                                                          Angela C. Zambrano




                                                 3
   Case 3:19-cv-02281-K Document 28 Filed 11/14/19                Page 4 of 4 PageID 282



                                CERTIFICATE OF SERVICE

       On November 14, 2019, I filed the foregoing document with the clerk of court for the

U.S. District Court, Northern District of Texas. I hereby certify that I have served the document

on all counsel by a manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                         /s/ Angela C. Zambrano
                                                         Angela C. Zambrano




                                                4
